Citation Nr: 1445568	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-05 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to November 1981, April 1984 to November 1987, March 1989 to July 1991, July 1991 to June 1994, January 1995 to April 1995, January 1997 to August 1997, November 2003 to April 2007, and January 2010 to April 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2014, the Veteran presented sworn testimony during a personal hearing in Houston, Texas, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.


FINDINGS OF FACT

The Veteran's currently diagnosed obstructive sleep apnea is as likely as not related to his military service.


CONCLUSION OF LAW

Obstructive sleep apnea is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Here, the Veteran asserts that he has sleep apnea that was incurred during his military service.  See, e.g., the Board hearing transcript dated July 2014.  The Board has reviewed the record and concludes that the evidence supports a finding that the Veteran's currently diagnosed obstructive sleep apnea is attributable to his active duty service.

The Veteran asserts that he developed sleep apnea during his period of service in Southwest Asia.  See the Board hearing transcript dated July 2014, pgs. 7-8.  To this end, the Veteran's service records indicate that he served in Kuwait from July 2006 to January 2007.  His service treatment records (STRs), dated in September 2006, contain a notation that the Veteran had bags under his eyes due to lack of sleep.  A post-deployment health assessment dated February 2007 noted the Veteran's self-report of 'still feeling tired after sleeping.'  In the February 2007 Report of Medical History, the Veteran indicated that he experienced 'frequent trouble sleeping.'

Private treatment records dated in August 2008 indicate that the Veteran requested an evaluation for snoring.  His treatment provider reported that the Veteran's sleep disturbance condition "has existed an extended amount of time and constantly."  He further noted that the "severity of condition is interfering with sleep pattern and severe."  He diagnosed the Veteran with "sleep disturbance, unspecified.  The possibility of sleep apnea is high."  A polysomnogram conducted in September 2008 confirmed a diagnosis of obstructive sleep apnea.  See the private treatment records dated September 2008.  VA and private treatment records dating from September 2008 document a continuing diagnosis of obstructive sleep apnea.  See, e.g., the VA treatment records dated January 2011 & the private treatment records dated February 2009 and September 2009.

The Veteran was afforded a VA examination in August 2011, which confirmed a continuing diagnosis of obstructive sleep apnea.  The examiner noted the Veteran's report of an onset of sleep apnea symptoms in July 2006 or August 2006.  He concluded, "[i]t is less likely than not that [the] Veteran's sleep apnea had its onset in service."  He explained that there is no evidence of treatment for snoring or witnessed apneas during the Veteran's active military service.  The examiner further indicated that "[w]hen he was seen for [an] evaluation of trouble sleeping in 2006, [the] Veteran is reported as describing neck pain which was 'unbearable to go to sleep.'  Therefore, it seems most probable that this complaint was due to his neck pain." The examiner continued, "[f]rom review of private medical records from two different physicians, the Veteran's first reports of fatigue and snoring occurred in August 2008, more than one year after [his] discharge from [the] military."

Crucially, in rendering his opinion, the August 2011 VA examiner failed to address the Veteran's report of sleep disturbances, as documented in the February 2007 post-deployment health assessment.  The Board therefore concludes that the VA examination report is of little probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).
In contrast, as noted above, the Veteran has testified that his sleep apnea developed during active duty service and that such has existed since that time.  The Board finds such testimony is both competent and credible, especially with respect to the Veteran's symptomatology during military service.  See Jandreau, 492 F.3d at 1376-77 (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  As described above, the Veteran's statements of in-service sleep apnea symptomatology are corroborated by the September 2006 STR and the February 2007 post-deployment health assessment.  Moreover, the evidence demonstrates that the Veteran was diagnosed with obstructive sleep apnea a little more than a year following his April 2007 active duty discharge.  See the private treatment records dated August 2008 and September 2008.

The Board has weighed the probative evidence of record including the Veteran's competent and credible assertions concerning continuing sleep apnea symptomatology and the medical opinion set forth by the August 2011 VA examiner.  The Board finds that the evidence is at least in equipoise as to the matter of whether the Veteran's currently diagnosed sleep apnea is related to his military service.  The benefit of the doubt rule is thus for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  The Board will resolve this reasonable doubt in the Veteran's favor and finds that the evidence supports the grant of service connection for obstructive sleep apnea.  See 38 U.S.C.A § 5107 (West 2002).





ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


